DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (Pub. No.: 2007/0057877).
Consider claim 2, Choi discloses a display device (paragraph [0037], Fig. 3, display device) comprising: 
first to third pixels arranged in a first column (paragraph [0052], Fig. 3, pixel column P11-P2n1); 
fourth to sixth pixels arranged in a second column (paragraph [0052], Fig. 3, pixel column P12-P2n2); and 
first and second demultiplexers (paragraph [0055], Fig. 3, data line selector 600 including transistors M1a and M1b connection to transistor M1 of the demultiplexer 550 and data line selector 600 including transistors M2a and M2b connection to transistor M2 of the demultiplexer 550), 
wherein the first and fourth pixels are electrically connected to a first gate line (Fig. 3, first pixel P11 connected to scan line S1 and fourth pixel P12 connected to scan line S1), 
wherein the second and fifth pixels are electrically connected to a second gate line (Fig. 3, second pixel P21 connected to scan line S2 and fifth pixel P22 connected to scan line S2),
wherein the third and sixth pixels are electrically connected to a third gate line (Fig. 3, third pixel P31 connected to scan line S3 and sixth pixel P32 connected to scan line S1, 
wherein the first and third pixels are electrically connected to a first source line (paragraph [0052], Fig. 3, first data line D1a is connected to pixels P11 and P31), 
wherein the second pixel is electrically connected to a second source line (paragraph [0052], Fig. 3, second data line D1b is connected to pixel P21), 
wherein the fourth and sixth pixels are electrically connected to a third source line (Fig. 3, third data line D2a is connected to pixels P12 and P32),
wherein the fifth pixel is electrically connected to a fourth source line (Fig. 3, fourth data line D2b is connected to pixel P22), 
wherein the second and third source lines are positioned between the first and second columns (Fig. 3, second data line D1b and third data line D2a are positioned between pixel column P11-P2n1 and pixel column P12-P2n2), 
wherein the first and fourth source lines are not positioned between the first and second columns (Fig. 1, first data line D1a and fourth data line D2b are not positioned between pixel column P11-P2n1 and pixel column P12-P2n2), 
wherein the first and second source lines are electrically connected to the first demultiplexer (Fig. 3, first data line D1a and second data line D1b are electrically connected to data line selector 600 including transistors M1a and M1b connection to transistor M1 of the demultiplexer 550), and 
wherein the third and fourth source lines are electrically connected to the second demultiplexer (Fig. 3, third data line D2a and fourth data line D2b are electrically connected to data line selector 600 including transistors M2a and M2b connection to transistor M2 of the demultiplexer 550).
Consider claim 3, Choi discloses wherein the first to sixth pixels each comprise a transistor (paragraph [0081], Fig. 5, pixel P2nmk includes transistor M21) comprising an oxide semiconductor layer (paragraphs [0049] and [0059], transistors of a pixel circuit formed in the pixel portion 100 processed using metal oxide semiconductor).
Consider claim 8, Choi discloses a display device (paragraph [0037], Fig. 3, display device) comprising: 
first to third pixels arranged in a first column (paragraph [0052], Fig. 3, pixel column P11-P2n1); 
fourth to sixth pixels arranged in a second column (paragraph [0052], Fig. 3, pixel column P12-P2n2); 
a demultiplexer (paragraph [0055], Fig. 3, data line selector 600; and 
first and second source lines positioned between the first and second columns and electrically connected to the demultiplexer (Fig. 3, data line D1b and data line 2a are positioned between pixel column P11-P2n1 and pixel column P12-P2n2 and electrically connected to data line selector 600).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chae (Pub. No.: US 2017/0221979).
Consider claim 4, Choi does not specifically disclose wherein the first to sixth pixels each comprise a liquid crystal element.
Chae discloses wherein the first to sixth pixels each comprise a liquid crystal element (paragraph [0108], a liquid crystal display device may be used as a display device).
Therefore, in order that flexibility could be imparted to the design, it would have been obvious to one of ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Chae wherein the first to sixth pixels each comprise a liquid crystal element, see teaching found in Chae, paragraph [0108].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (Pub. No.: US 2015/0145843).
Consider claim 5, Choi discloses a display device (paragraph [0037], Fig. 3, display device) comprising: 
first to third pixels arranged in a first column (paragraph [0052], Fig. 3, pixel column P11-P2n1); 
fourth to sixth pixels arranged in a second column (paragraph [0052], Fig. 3, pixel column P12-P2n2); and 
first to third demultiplexers (paragraph [0055], Fig. 3, data line selector 600 including transistors M1a and M1b connection to transistor M1 of the demultiplexer 550, data line selector 600 including transistors M2a and M2b connection to transistor M2 of the demultiplexer 550 and data line selector 600 including transistors M3a and M3b connection to transistor M3 of the demultiplexer 550), 
wherein the first and fourth pixels are electrically connected to a first gate line (Fig. 3, first pixel P11 connected to scan line S1 and fourth pixel P12 connected to scan line S1), 
wherein the second and fifth pixels are electrically connected to a second gate line (Fig. 3, second pixel P21 connected to scan line S2 and fifth pixel P22 connected to scan line S2),
wherein the third and sixth pixels are electrically connected to a third gate line (Fig. 3, third pixel P31 connected to scan line S3 and sixth pixel P32 connected to scan line S1, 
wherein the first and third pixels are electrically connected to a first source line (paragraph [0052], Fig. 3, first data line D1a is connected to pixels P11 and P31), 
wherein the second pixel is electrically connected to a second source line (paragraph [0052], Fig. 3, second data line D1b is connected to pixel P21), 
wherein the fourth and sixth pixels are electrically connected to a third source line (Fig. 3, third data line D2a is connected to pixels P12 and P32),
wherein the fifth pixel is electrically connected to a fourth source line (Fig. 3, fourth data line D2b is connected to pixel P22), 
wherein the second and third source lines are positioned between the first and second columns (Fig. 3, second data line D1b and third data line D2a are positioned between pixel column P11-P2n1 and pixel column P12-P2n2), 
wherein the first and fourth source lines are not positioned between the first and second columns (Fig. 1, first data line D1a and fourth data line D2b are not positioned between pixel column P11-P2n1 and pixel column P12-P2n2),
wherein the first source line is electrically connected to the first demultiplexer (Fig. 3, first data line D1a is connected to data line selector 600 including transistors M1a and M1b connection to transistor M1 of the demultiplexer 550). 
Choi does not specifically disclose wherein the second and third source lines are electrically connected to the second demultiplexer, and 
wherein the fourth source line is electrically connected to the third demultiplexer.
Park also discloses wherein the first source line is electrically connected to the first demultiplexer (Fig. 2, data line DL2 is electrically connected to first DEMUX unit 10_1).
Park further discloses wherein the second and third source lines are electrically connected to the second demultiplexer (Fig. 2, data line DL3 and data line DL4 are electrically connected to second DEMUX unit 10_2), and 
wherein the fourth source line is electrically connected to the third demultiplexer (Fig. 2, data line DL5 is electrically connected to third DEMUX 10-3).
Therefore, in order that flexibility could be imparted to the design with the shift of the demultiplexers by one data line, it would have been obvious to one of ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Park wherein the second and third source lines are electrically connected to the second demultiplexer, and wherein the fourth source line is electrically connected to the third demultiplexer.
Consider claim 6, the combination of Choi and Park discloses wherein the first to sixth pixels each comprise a transistor (Choi, paragraph [0081], Fig. 5, pixel P2nmk includes transistor M21) comprising an oxide semiconductor layer (paragraphs [0049] and [0059], transistors of a pixel circuit formed in the pixel portion 100 processed using metal oxide semiconductor).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Park in view of Chae.
Consider claim 7, the combination of Choi and Park does not specifically disclose wherein the first to sixth pixels each comprise a liquid crystal element.
Chae discloses wherein the first to sixth pixels each comprise a liquid crystal element (paragraph [0108], a liquid crystal display device may be used as a display device).
Therefore, in order that flexibility could be imparted to the design, it would have been obvious to one of ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Chae wherein the first to sixth pixels each comprise a liquid crystal element, see teaching found in Chae, paragraph [0108].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627